DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner to the extent as indicated (English translation not provided).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 8-9, 11-13, 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bronfeld et al. (US 2010/0049126) (“Bronfeld”).
Bronfeld discloses an injection device 10/40 for introducing a substance into the body of a subject, the injection device comprising: an application element 18, at least one injection needle 14, an injection needle housing 12, and a motor 44 configured to drive a piston of a syringe, thereby injecting said substance into said subject [0149].
Further comprising a micro linear pusher [0149]
	Application element 18 is a cooling plate; a Peltier element [0130]
	The injection depth of the injection needle is within any of the ranges claimed in Claim 9 [0144,0132]
	The angle between the injection needle and the application element is adjustable such that the angle is in any of the ranges claimed in Claim 11 and the opening of the injection needle adjusted in an upward direction ([0143])
	The injection device of Bronfeld has a mean for lighting 32

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bronfeld (different combinable embodiments).
Injection of the substance is conducted with an injection system comprising a motor, lead screw and a screw nut [0150]
The injection needle housing comprises 2, 3, 4, 5 or more injection needles, Fig. 9 [0155]
All injection needles are configured to be injected simultaneously [0155]
Claims 10, 12, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bronfeld in view of Searle et al. (US 2011/0054390) (“Searle”).
Bronfeld discloses the invention as substantially claimed but does not directly disclose during the retraction movement of the needle different injection volumes are injectable in different injection depths.  Searle, in the analogous art, teaches wherein the substance is injected during the retraction movement of the injection 
The application element of Searle comprises means for fastening the device to the body of the subject (adhesive [0066] Fig. 8A). (see also Bronfeld [0142])

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bronfeld in view of Sliwa et al. (US 2009/0093761) (“Sliwa”).
Bronfeld discloses the invention as substantially claimed (see above).  Bronfeld does not directly disclose a laser device.  Sliwa, in the analogous art, teaches a device providing optical contrast for locating or guiding needle sticking (see claim 1) and treatment capabilities for reducing pain (see abstract).  The device comprises a housing physically coupleable to the skin and comprising a light source (see claim 1) such as a laser (see claim 2).  An adhesive portion of the device also supports a source for delivery of warmth or cooling to tissue of interest used for purposes such as pain-relief, [0088] and claims 4, 9 such as in Bronfeld.  Therefore, it would have been obvious to a person having ordinary skill in the art the time the invention was made to have modified the application element of Bronfeld with the laser lighting means as taught by Sliwa as further components useful to a user for a prolonged wearable device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783